Citation Nr: 1618647	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel







INTRODUCTION

The Veteran had active military service from August 1968 to February 1972; from October 1974 to September 1975; from October 1975 to June 1979; from March 1990 to September 1990; from January 1992 to January 1993; January 1998 to April 1998; from January 1999 to May 1999; from August 1999 to August 2000; from October 2000 to June 2001; from October 2001 to March 2002; from April 2002 to October 2002; and from April 2003 to June 2006.  

This claim comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On the Veteran's July 2012 VA-9, she requested a Board hearing.  However, on January 2, 2015, the Veteran submitted a statement withdrawing her request and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d) (2015).  

The Veteran filed a timely notice of disagreement in October 2015 to a March 2015 rating decision that denied service connection for tinnitus.  The Veteran has not been issued an SOC in regards to this claim, and as such, the Board is remanding for one to be properly issued.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for service connection for bilateral hearing loss.  However, prior to a decision on the merits, the Board finds that further development is necessary.  

The Veteran underwent a VA audiological examination in June 2010.  The examiner gave a negative nexus opinion because her service treatment records indicated normal hearing.  However, the Board finds that upon review of the Veteran's service treatment records, there is a notation on an audiogram from January 2003 stating that the Veteran had been exposed to noise levels.  Also, the Veteran's audiograms from the late 1960's to 2002 do show threshold shifts.  In fact, a May 1999 audiogram noted "yes" to the question of whether there was a significant threshold shift since the reference audiogram in April 1990 and circled a +15 threshold shift in the 1000 and 2000 hertz frequencies of the left ear and the 2000 hertz frequency of the right ear.  Similarly, an October 2000 audiogram noted "yes" to significant threshold shift from the April 1990 reference audiogram and June 2001 and March 2002 audiograms also noted a threshold shift.  

Further, the Veteran and her representative believe that the examiner did not consider the Veteran's lay statements or understand her military occupation.  The Veteran served as an aviation dispatch clerk with Aviation operations, and during that time she states that she spent a considerable about of time on the telephone, surrounded by excessive ambient noise.  The Veteran claims that she was not working in a traditional office environment as the examiner described on the examination report.  She also states that she was exposed to excessive noise and acoustic trauma during the time she spent in helicopter landing zones as well as during her training.  

Based on this evidence, the Board finds that remand for another medical examination is necessary, because the examiner from 2010 based his opinion and supporting rationale on incorrect facts and did not take into consideration the Veteran's lay statements.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51   (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Lastly, the Veteran has filed a notice of disagreement for service connection for tinnitus.  An SOC has not been issued on this claim.  The NOD is dated October 2015, there is no indication that the RO is processing this claim and a Statement of the Case (SOC) has not been issued.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC for these claims and to accord the appellant an opportunity to perfect an appeal of the issue.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC as to the issues of entitlement to service connection for tinnitus.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, & 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of her currently diagnosed hearing loss and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should be provided a copy of the Veteran's medical records as well as a copy of this remand.  

The examiner should advance an opinion as whether it as likely than not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss had its onset during active service; is etiologically related to the Veteran's reported noise exposure; or otherwise originated during active service. 

The examiner is asked to specifically comment on the following when forming the opinion: 

a.  the Veteran's lay testimony that she there was excessive noise exposure in her "office" environment, as she was not in a traditional office space, but rather a she worked in an operations facility that was enormous in size, with a constant noise level that the Veteran believes was excessive.  She states there was a constant drone of noise.  Further, the Veteran states that she spent a significant amount of time in the helicopter landing zones.  

b.  The Veteran's service treatment records from 1968 to 2002 shows a threshold shift, the examiner is asked to comment on this change.  The examiner should comment on the May 1999, October 2000, June 2001 and March 2002 audiograms that specifically noted a "2" for "yes" in stating whether there was a significant threshold shift.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim for hearing loss in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




